DETAILED ACTION
Status of Claims
The amendment after final filed 10/29/2021 has been entered. Claims 17-19 remain pending.

Response to Arguments
Applicant’s arguments, see Remarks, claims 17-19 have been fully considered and are persuasive. Claims 17-19 were inadvertently rejected over Raghavan et al. (US 2015/030723) and should not have been included in the 35 USC 102 rejections. Examiner apologizes for the oversite. Claims 17-19 are allowable as indicated in sections 10 and 11 of Office action 09/03/2021.

Allowable Subject Matter
Claims 17-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723